Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                            Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     5166 Lankershim Boulevard,                Act; Unruh Civil Rights Act
       LLC, a California Limited Liability
15     Company; and
       Dave’s Hot Chicken NH LLC, a
16     California Limited Liability
       Company
17
                 Defendants.
18
19
           Plaintiff Orlando Garcia complains of 5166 Lankershim Boulevard,
20
     LLC, a California Limited Liability Company; and Dave’s Hot Chicken NH
21
     LLC, a California Limited Liability Company; and alleges as follows:
22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
25   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
26
     dexterity issues. He uses a wheelchair for mobility.
27
       2. Defendant 5166 Lankershim Boulevard, LLC owned the real property
28   located at or about 5166 Lankershim Blvd, North Hollywood, California, in


                                             1

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 2 of 8 Page ID #:2




 1   February 2020.
 2     3. Defendant 5166 Lankershim Boulevard, LLC owns the real property
 3   located at or about 5166 Lankershim Blvd, North Hollywood, California,
 4   currently.
 5     4. Defendant Dave’s Hot Chicken NH LLC owned Dave’s Hot Chicken
 6   located at or about 5166 Lankershim Blvd, North Hollywood, California, in
 7   February 2020.
 8     5. Defendant Dave’s Hot Chicken NH LLC owns Dave’s Hot Chicken
 9   (“Restaurant”) located at or about 5166 Lankershim Blvd, North Hollywood,
10   California, currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of the Defendants
19   are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 3 of 8 Page ID #:3




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to the Restaurant in February 2020 with the intention to
 7   avail himself of its goods and to assess the business for compliance with the
 8   disability access laws.
 9     11. The Restaurant is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible dining surfaces in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. The Restaurant provides dining surfaces to its customers but fails to
15   provide any wheelchair accessible dining surfaces.
16     14. One problem that plaintiff encountered is the lack of sufficient knee or
17   toe clearance under the dining surfaces for wheelchair users.
18     15. Plaintiff believes that there are other features of the dining surfaces that
19   likely fail to comply with the ADA Standards and seeks to have fully compliant
20   dining surfaces available for wheelchair users.
21     16. On information and belief, the defendants currently fail to provide
22   wheelchair accessible dining surfaces.
23     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     19. The failure to provide accessible facilities created difficulty and


                                               3

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 4 of 8 Page ID #:4




 1   discomfort for the Plaintiff.
 2     20. Even though the plaintiff did not confront the barrier, the sales counter
 3   is too high and there is no lowered portion of the sales counter. Plaintiff seeks
 4   to have this barrier removed as it relates to and impacts his disability.
 5     21. The defendants have failed to maintain in working and useable
 6   conditions those features required to provide ready access to persons with
 7   disabilities.
 8     22. The barriers identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the
10   Department of Justice as presumably readily achievable to remove and, in fact,
11   these barriers are readily achievable to remove. Moreover, there are numerous
12   alternative accommodations that could be made to provide a greater level of
13   access if complete removal were not achievable.
14     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
15   determine compliance with the disability access laws once it is represented to
16   him that the Restaurant and its facilities are accessible. Plaintiff is currently
17   deterred from doing so because of his knowledge of the existing barriers and
18   his uncertainty about the existence of yet other barriers on the site. If the
19   barriers are not removed, the plaintiff will face unlawful and discriminatory
20   barriers again.
21     24. Given the obvious and blatant nature of the barriers and violations
22   alleged herein, the plaintiff alleges, on information and belief, that there are
23   other violations and barriers on the site that relate to his disability. Plaintiff will
24   amend the complaint, to provide proper notice regarding the scope of this
25   lawsuit, once he conducts a site inspection. However, please be on notice that
26   the plaintiff seeks to have all barriers related to his disability remedied. See
27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                               4

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 5 of 8 Page ID #:5




 1   disability removed regardless of whether he personally encountered them).
 2
 3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5   Defendants.) (42 U.S.C. section 12101, et seq.)
 6     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.
 9     26. Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods and services of any
11   place of public accommodation is offered on a full and equal basis by anyone
12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13   § 12182(a). Discrimination is defined, inter alia, as follows:
14            a. A failure to make reasonable modifications in policies, practices,
15                or procedures, when such modifications are necessary to afford
16                goods,    services,    facilities,   privileges,    advantages,   or
17                accommodations to individuals with disabilities, unless the
18                accommodation would work a fundamental alteration of those
19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            b. A failure to remove architectural barriers where such removal is
21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                defined by reference to the ADA Standards.
23            c. A failure to make alterations in such a manner that, to the
24                maximum extent feasible, the altered portions of the facility are
25                readily accessible to and usable by individuals with disabilities,
26                including individuals who use wheelchairs or to ensure that, to the
27                maximum extent feasible, the path of travel to the altered area and
28                the bathrooms, telephones, and drinking fountains serving the


                                             5

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 6 of 8 Page ID #:6




 1                altered area, are readily accessible to and usable by individuals
 2                with disabilities. 42 U.S.C. § 12183(a)(2).
 3     27. When a business provides facilities such as dining surfaces, it must
 4   provide accessible dining surfaces.
 5     28. Here, accessible dining surfaces have not been provided in
 6   conformance with the ADA Standards.
 7     29. When a business provides facilities such as sales or transaction counters,
 8   it must provide accessible sales or transaction counters.
 9     30. Here, accessible sales or transaction counters have not been provided in
10   conformance with the ADA Standards.
11     31. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     32. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     33. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     34. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                              6

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 7 of 8 Page ID #:7




 1   Civ. Code §51(b).
 2      35. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      36. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).
12
13            PRAYER:
14            Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16          1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20          2. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24
25
26
27
28


                                               7

     Complaint
Case 2:20-cv-10191-RGK-JC Document 1 Filed 11/05/20 Page 8 of 8 Page ID #:8



     Dated: November 5, 2020      CENTER FOR DISABILITY ACCESS
 1
 2
                                  By:
 3
 4                                _______________________

 5                                      Russell Handy, Esq.
                                        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
